Oranjtek Co.3422 Old Capitol Trail, Suite 700Wilmington, Delaware 19808February 11, 2016Securities and Exchange CommissionDivision of Corporate Financetreet N.EWashington, D.C. 20549Attn: Mara L. Ransom Re:OranjTek Co. Registration Statement on Form S-1 Declared Effective January 30, 2015 File No. 333-198300Ladies and Gentlemen:Pursuant to Rule 477 under the Securities Act of 1933 (the "Act"), Oranjtek Co. (the "Company") requests the withdrawal of the Company's Registration Statement on Form S-1 originally filed on August 22, 2014 and declared effective by the SEC on January 30, 2015, File No. 333-198300 (the "S-1 Registration Statement"). The Registrant no longer intends to proceed with a registered public offering of its securities at this time. The Registrant believes the withdrawal to be consistent with the public interest and the protection of investors. The Registrant confirms that no securities have been sold pursuant to the Registration Statement.If you have any questions regarding this application, please contact our legal counsel, Gregg E. Jaclin at (609) 275-0400. Very truly yours,Oranjtek Co.By:/s/Karen TravisName:Karen TravisTitle: President and Sole Director
